Order dated June 12, 1968, granting plaintiff’s motion ,to vacate the dismissal and restore the cause to the original position it held on the calendar is unanimously reversed, on the law and on the facts, and the motion is denied, with $30 costs and disbursements to the defendants-appellants. Plaintiff made the aforesaid motion on May 16, 1968. The cause was marked off as abandoned when the April, 1967 calendar call was not answered. Plaintiff claims an oversight by his calendar service, and that he did not discover that the case "was marked off until July 20, 1967, when he inquired as to the status of the action. Be .that as it may, despite such knowledge as of July, 1967, it was not until May 1, 1968 that plaintiff contacted opposing counsel with respect to arranging a stipulation returning the case to the calendar. Ho satisfactory explanation is offered to excuse the prolonged delay in seeking to restore the ease. Accordingly, the motion must ibe denied. Concur—'Eager, J. P., Markewich, Rabin and McHally, JJ.